FILED
                                                                        JAN. 16, 2020
                                                               In the Office of the Clerk of Court
                                                              WA State Court of Appeals, Division III




         IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                            DIVISION THREE

STATE OF WASHINGTON,                          )        No. 36689-8-III
                                              )
                     Respondent,              )
                                              )
              v.                              )        UNPUBLISHED OPINION
                                              )
GLORIA R. REDMANN,                            )
                                              )
                     Appellant.               )

       FEARING, J. — Gloria Redmann pled guilty to manslaughter in the first degree.

During her sentencing, the trial court imposed legal financial obligations, some of which

Redmann challenges on appeal. For the reasons stated below, we remand with

instructions for the lower court to conduct hearing pursuant to State v. Blazina, 182
Wash. 2d 827, 344 P.3d 680 (2015).

       As part of the judgment and sentence, the sentencing court imposed a $200

criminal filing fee and also ordered Gloria Redmann to pay community custody

supervision fees as determined by the Department of Corrections. The court imposed the

costs respectively under with RCW 36.18.020(2)(h) and RCW 9.94A.703(2)(d).

       RCW 36.18.020(2)(h) prohibits the sentencing court from imposing the $200

filing fee on defendants who are indigent at the time of sentencing. RCW 10.01.160(3)
No. 36689-8-III
State v. Redmann


prohibits courts from imposing costs on a defendant who is indigent at the time of

sentencing. In her briefing to this court, Gloria Redmann refers this court to published

and unpublished cases extending RCW 10.01.160(3) to supervision costs imposed under

RCW 9.94A.703(2)(d). See State v. Lundstrom, 6 Wash. App. 2d 388, 396 n.3, 429 P.3d
1116 (2018). 1

       Although these statutory provisions were not in effect when Gloria Redmann

committed her crime, our Supreme Court has interpreted these provisions to apply

retroactively to cases not yet final at the time the amendments went into effect. State v.

Ramirez, 191 Wash. 2d 732, 426 P.3d 714 (2018). Accordingly, Redmann seeks retroactive

relief under Ramirez.

       The State contends that we should not review these issues because Gloria

Redmann agreed to, rather than objected to, the imposition of the challenged legal

financial obligations before the sentencing court. But, Redmann and the sentencing court

lacked the benefit of Ramirez at the time of sentencing. Had the Supreme Court already

decided Ramirez, the statutes would have prohibited the sentencing court from imposing

the financial obligations, assuming Redmann is indigent. We question whether Redmann

would have agreed to their imposition, given that plea deals typically are not


       1
         The State argues that RCW 10.01.160(3) does not apply to RCW
9.94A.703(2)(d). Because we remand for further development of the record, we decline
to review this argument in the first instance. In the event Ms. Redmann is found indigent,
the State may present its legal argument to the trial court.

                                             2
No. 36689-8-III
State v. Redmann


preconditioned on agreements to pay nonrestitution LFOs. Accordingly, we exercise our

discretion to review this unpreserved error. RAP 18.8(a).

       This court must next determine whether Gloria Redmann was indigent at the time

of sentencing. The legal financial obligation statutes define indigency by reference to

RCW 10.101.010(3)(a)-(c) and exclude indigency as defined by subsection (3)(d). The

record before this court does not reflect whether Redmann was receiving any means-

tested public assistance or was involuntarily committed to a public mental health facility,

the requirements for a finding of indigency under RCW 10.101.010(3)(a) and (b). Nor

does the record indicate whether Redmann accrued an annual income at or below 125

percent of the then-in-effect federal poverty level, the requirement for a finding of

indigency under RCW 10.101.010(3)(c). To the contrary, the record from Redmann’s

first appearance shows that Redmann received a fixed income of $2,000 a month in a

two-person household, 142 percent of the then-in-effect federal poverty level for a two-

person household. Thus, the trial court likely found Redmann indigent and appointed

counsel under RCW 10.101.010(3)(d), a statute that does not qualify her for mandatory

relief from legal financial obligations under RCW 36.18.020(2)(h) and RCW

9.94A.703(2)(d).

       We only have some evidence of Gloria Redmann’s income at the time of her first

appearance and lack evidence of her income at the time of sentencing. Therefore, we

decline to answer whether Redmann qualified for relief from legal financial obligations.

                                             3
No. 36689-8-III
State v. Redmann


More importantly, we are not a court of first instance and should not render a ruling

without an adequate record from the trial court. Under Blazina, the lower court should

question the offender about her income at the time of sentencing. This did not occur.

Accordingly, we remand with instructions for the lower court to conduct a Blazina

inquiry and to amend the judgment and sentence as necessary to comply with Ramirez .

      A majority of the panel having determined that this opinion will not be printed in

the Washington Appellate Reports, but will be filed for public record in accordance with

RCW 2.06.040, it is so ordered.




                                             Fearing, J.

WE CONCUR:




                                             0.
                                             Pennell, A.CJ.




                                            4